DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
Status of Objections and Rejections
The rejection for “new matter” issue under 35 U.S.C. §112(a) from the previous office action is maintained.
All rejections under 35 U.S.C. §103 from the previous office action are withdrawn in view of Applicant’s argument.
New grounds of rejection is presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “each unobstructed outlet channel of a diameter of at least 7.5 µm” in lines 7-8, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses “simple calculations show that a plate five mm thick pierced with holes 7.5 µm in diameter and a square pitch of 20 µm would have a flow rate of less than 1 bar de 2500 L/hour.m2, a much higher level of performance than the ultrafiltration membranes used in laboratories” (page 9, lines 32-34; page 17, lines 18-21), which appears to be an example of calculation that shows enlarging the diameter of the holes in a plate with a given thickness (i.e., 5 mm thickness) would increase the flow rate, for example, at a higher flow rate than that of ultrafiltration membrane.  Even if this is a disclosure for the flow passing through a plate with holes 7.5 µm in diameter that are deemed to be the unobstructed outlet channels, the disclosure only supports “each unobstructed outlet channel of a diameter of 7.5 µm,” not “each unobstructed outlet channel of a diameter of at least 7.5 µm.” This claim limitation broadly encompasses a range of 7.5 µm to infinity which is not supported by the specification.
All subsequent dependent claims 2-13 are rejected due to their dependencies on rejected base claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 recites “each unobstructed outlet channel of a diameter of at least 7.5 µm and at least one exit duct downstream of the concentration area” in claim 1, lines 7-8 and “each outlet channel” in claim 2, line 2.  It is unclear whether there are multiple outlet channels because the word “each” seems to implicitly suggest that there are multiple outlet channels.  It is also unclear what the relationship between “each unobstructed outlet channel” and the “at least one exit duct,” for example, how many unobstructed outlet channels are within one exit duct.  If Applicant intends to claim that there are multiple unobstructed outlet channels within each of the at least one exit duct downstream of the concentration area, it is suggested to positively recite “multiple outlet channels” and the relationship between these multiple outlet channels and the at least one exit duct prior to the recitation of “each” outlet channel. 
All subsequent dependent claims 2-13 are rejected due to their dependencies on rejected base claim 1.
Claim 2 recites “at least one outlet channel” in line 2.  It is unclear whether these at least one outlet channel is the same or includes “each outlet channel” as recited in claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 has/have been considered but are not persuasive.
Applicant argues the specification discloses “simple calculations show that a plate five mm thick pierced with holes 7.5 µm in diameter and a square pitch of 20 µm would have a flow rate of less than 1 bar de 2500 L/hour.m2, a much higher level of performance than the ultrafiltration membranes used in laboratories” in PGpub [0056], which should be read together with “in Fig. 1-2, a plate 140 having linear through holes, or openings, 135 separates two channels 105 and 115 with the same inner and outer cross-sections” in PGpub [0129], which supports the claimed “each unobstructed outlet channel of a diameter of at least 7.5 µm” (page 5, para. 4 to page 6, para. 2).  This argument is unpersuasive because (1) the specification seems to give an example of calculation that shows enlarging the diameter of the holes in a plate with a given thickness (i.e., 5 mm thickness) would increase the flow rate, for example, at a higher flow rate than that of ultrafiltration membrane without referring to Fig. 1-2; (2) even if this disclosure provides the geometry of the linear through holes or openings 135 in Fig. 1-2, it only supports a diameter of 7.5 µm, not a diameter of at least 7.5 µm.
The affidavit filed on March 10, 2022 has been acknowledged and considered.  Based on the test provided in the affidavit, two solutions: one is aqueous DNA solution plus 5% PVP (Condition 1) and the other is aqueous DNA solution without PVP (Condition 2) are tested to show that only the solution of Condition 1 generates a viscoelastic fluid (Affidavit, item 7).  Thus, DNA solutions are not automatically viscoelastic fluids (Affidavit, item 6; Response, page 12, para. 1).  Applicant argues Crooks does not disclose a viscoelastic fluid (page 9, para. 4) because an aqueous DNA solution is a viscoelastic fluid only when the DNA is above a particular concentration, called “critical overlap concentration” (Response, page 9, last para. to page 10, line 2), and the device disclosed in Crooks has fundamentally different structural and functional features than the presently-claimed device (Response, page 12, para. 2, lines 1-2).  Examiner agrees.  Since Crooks does not teach molecules or particles of interested carried by a viscoelastic liquid, it would not be obvious to one of ordinary skill to adjust the diameter of its gate channel 210 in a nanoporous polyester membrane (Crooks, [0035] lines 18-19) from 200 nm ([0035] lines 21-22: a 200 nm pore diameter) to a micrometer scale (e.g., 7.5 µm) by establishing a laminar flow of the viscoelastic liquid to flow into each unobstructed outlet channel of a diameter of at least 7.5 µm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795